Exhibit 4(v) Southwest Iowa Renewable Energy, LLC Unit Transfer Policy Effective [upon date of Indenture], 2011 1.Introduction.This Unit Transfer Policy (“Policy”) of Southwest Iowa Renewable Energy, LLC (the “Company”) is effective as of the date the Company first issues Notes (as defined below), by the Board of Directors of the Company pursuant to Section 9.7 of the Company’s Third Amended and Restated Operating Agreement dated July 17, 2009 (the “Operating Agreement”).All terms not otherwise defined herein shall have the meaning ascribed to them in the Operating Agreement. 2.Definitions.Unless otherwise defined in this Policy, the following terms have the meanings ascribed to them in this Section 2: “Indenture ” The instrument under which the Notes were issued “Manual
